Citation Nr: 1528075	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected Morton's neuroma of the right foot.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  Virtual VA also includes VA medical records dated from May 1999 to June 2013; however, the RO considered these records in an October 2013 statement of the case.  The Veterans Benefits Management System only contains records that are duplicative of those in the paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO indicated in the July 2013 rating decision there was an electronic review of VA treatment records from the Black Hills and Northern Arizona Healthcare Systems.  However, the paper claims file, VBMS, and Virtual VA do not include any VA treatment records other than those from the Alaska Healthcare System.  Further, the October 2011 Anchorage VAMC treatment records include reference to physical therapy and note that the records of that therapy were scanned into CAPRI via VistA Imaging.  However, the physical therapy records themselves are not associated with the paper or electronic claims files.  Therefore, the AOJ should secure the outstanding VA treatment records.  

Additionally, the June 2013 VA examiner reviewed the Veteran's VA treatment records since his January 2012 fall and shoulder injury and opined that the January 2012 fall was caused by ice rather than his service-connected right foot disability.  However, it does not appear that she reviewed the March 1998 Elmendorf Air Force Base treatment records documenting a torn rotator cuff or the VA treatment records showing a diagnosis of glenohumeral degenerative joint disease and degenerative acromioclavicular joint disease dating back to March 2006.  Therefore, a remand is needed to obtain a clarifying medical opinion.

Finally, with regard to the Veteran's knees, the Board notes that he has not been afforded a VA examination, and there is no medical opinion of record.  He testified in May 2015 that he sustained wear and tear on these joints as an aircraft mechanic crawling under the aircraft and jumping down from aircraft wings.  The Veteran also stated that his knees "lock up" and that a physician's assistant at the Anchorage VAMC has related his current problems with his knees to his duties in service.  The Veteran further asserted, in his March 2012 claim, that he had constant knee pain while still in service, which has continually worsened.  Therefore, the Board finds that a VA examination and medical opinion are needed in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left shoulder and knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Black Hill VA Healthcare System for treatment in August 2011, Northern Arizona VA Healthcare system for treatment from November 2012 to January 2013, and Alaska VA Healthcare System for treatment since June 2013.  

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  This review should include: the Veteran's service treatment records; his post-service Elmendorf Air Force Base treatment records showing a partial torn rotator cuff  in March 1998 and physical therapy for shoulder strain from February 1998 to April 1998; his Anchorage VAMC treatment records showing March 2006 X-ray evidence of degenerative joint disease; and, VA treatment records dated from February 2012 through August 2012 reporting treatment for a fractured humerus sustained in a January 2012 fall.

The Veteran has asserted that he has a current left shoulder disorder that was caused by or aggravated by the injuries he sustained in a January 2012 fall.  He has further asserted that his service-connected right foot precipitated this fall, as he was unable to catch himself on his right foot when his left foot slipped on ice.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left shoulder disorders.  For each diagnosis identified, he or she should state whether the Veteran's current left shoulder disability is at least as likely as not related to his military service.  He or she should also opine as to whether it is at least as likely as not that the disorder is caused or aggravated by the Veteran's service-connected right foot Morton's neuroma, including as due to the injuries he sustained in the January 2012 fall.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right or left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, Elmendorf Air Force Base post-service medical records, VA treatment records, and lay statements.  

The Veteran has asserted that he has current knee disorders that are related to the wear and tear on his knees sustained in service as an aircraft mechanic.  He has testified that these duties required him to crawl under aircraft and jump down from airplane wings.  His DD 214s reflects that the Veteran served as a mechanic for over 20 years.  He also testified as to the in-service onset for knee pain.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service, including his duties as a mechanic.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directives.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

